[exhibit103formofstockopt001.jpg]
Exhibit 10.3 Stock Option Award (#) ____ MANNATECH, INCORPORATED 2017 STOCK
INCENTIVE PLAN STOCK OPTION AWARD CERTIFICATE THIS IS TO CERTIFY that Mannatech,
Incorporated, a Texas corporation (the “Company”), has granted you (the
“Participant”) an option to purchase shares of its Common Stock under its 2017
Stock Incentive Plan (the “Plan”), as follows: Participant:
_____________________________________ Participant’s Address:
_____________________________________ _____________________________________
Total Option Shares: _____________________________________ Exercise Price per
Share: $[●] Type of Option (check one):  Incentive Stock Option  Nonqualified
Stock Option Date of Grant: _____________________________________ Expiration
Date: _____________________________________ Vesting Commencement Date:
_____________________________________ Vesting Schedule: Anniversary of Vesting
Percentage of Commencement Date Option Shares Vested % % % % By your signature
and the signature of the Company’s representative below, you and the Company
agree to be bound by all of the terms and conditions of the attached Stock
Option Award Agreement and the Plan (both incorporated herein by this reference
as if set forth in full in this document). By executing this Certificate, you
hereby irrevocably elect to accept the Stock Option rights granted under this
Certificate and the related Stock Option Award Agreement and to receive the
Option to purchase shares of Common Stock designated above subject to the terms
of the Plan, this Certificate and the Stock Option Award Agreement. Participant:
Name: , an individual Dated: _______________________________ Mannatech,
Incorporated By: Title: Dated: _______________________________



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt002.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN STOCK OPTION AWARD AGREEMENT
This Stock Option Award Agreement (this “Agreement”), is made and entered into
on the execution date of the Stock Option Award Certificate to which it is
attached (the “Certificate”), by and between Mannatech, Incorporated, a Texas
corporation (the “Company”), and the Participant named in the Certificate. Under
the Company’s 2017 Stock Incentive Plan (the “Plan”), the Administrator has
authorized the grant to the Participant of the Option to purchase Shares (the
“Award”), under the terms and subject to the conditions set forth in the
Certificate, this Agreement and in the Plan. Capitalized terms not otherwise
defined in this Agreement have the meanings ascribed to them in the Plan. NOW,
THEREFORE, in consideration of the premises and the benefits to be derived from
the mutual observance of the covenants and promises contained in this Agreement
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows: 1. Grant of Option. The
Company hereby grants to the Participant an Option to purchase the number of
Shares (the “Option Shares”) set forth in the Certificate as Total Option Shares
at the Exercise Price per share set forth in the Certificate, subject to all of
the terms and conditions of the Certificate, this Agreement and the Plan. If
designated as an Incentive Stock Option in the Certificate, the Option is
intended to qualify as an “incentive stock option” (an “ISO”) as defined in
Section 422(b) of the Code, although the Company makes no representation or
guarantee that the Option will qualify as an ISO. 2. Right to Exercise (a)
Vesting. The Award will vest and become exercisable according to the Vesting
Schedule set forth in the Certificate. If application of the Vesting Schedule
causes a fractional Share to otherwise become exercisable, the Share will be
rounded down to the nearest whole Share for each vesting period except for the
last period in the Vesting Schedule, at which time the Award will become
exercisable for the full remainder of the Option Shares. (b) Exercise Period.
Unless the Award expires as provided in Section 3, the Award may be exercised
after the Date of Grant set forth in the Certificate to the extent the Award has
vested. The Award cannot be exercised for fractional Option Shares. The Option
Shares issued on exercise of the Award will be subject to the restrictions on
transfer set forth in Section 10. (c) Shareholder Approval. Notwithstanding
anything in this Agreement to the contrary, no portion of this Award will be
exercisable at any time before the Plan is approved by the Company’s
shareholders. 3. Expiration. The Award will expire at 12:01 am Central Time on
the Expiration Date set forth in the Certificate or earlier as provided in
Section 4 below.



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt003.jpg]
4. Termination of Continuous Service. The right to exercise the Award is subject
to the following terms and conditions. (a) Forfeiture of Unvested Options. If
the Participant’s Continuous Service terminates for any reason (including
Participant’s death or Disability) other than by the Company or an Affiliate for
Cause, the unvested portion of the Award will terminate at the close of business
on the date of termination. (b) For Cause. If the Company or an Affiliate
terminates the Participant’s Continuous Service for Cause, then all of the
Participant’s rights under this Agreement will expire and the entire Award will
terminate, regardless of whether or to what extent vested, as of the beginning
of business on the date of the Participant’s termination of Continuous Service.
(c) For Any Reason other than Cause, Death or Disability. If the Participant’s
Continuous Service terminates for any reason other than the Participant’s death
or Disability or by the Company or an Affiliate for Cause, the Participant may
exercise the Award to the extent (and only to the extent) the Award is vested
and exercisable at the time of such termination, but only during the period
ending on the earlier of (i) the date that is three months following the date of
such termination or (ii) the Expiration Date. The Award will immediately
terminate at the end of such period and any unexercised Option will cease to be
exercisable. (d) Death or Disability. If the Participant’s Continuous Service is
terminated by reason of the Participant’s death or Disability, or if the
Participant dies within three months after the date of termination of the
Participant’s Continuous Service for any reason other than by the Company or an
Affiliate for Cause, the Participant (or his or her legal representative,
executor, administrator, heir, or legatee, as the case may be) may exercise the
Award to the extent the Award is vested and exercisable at the time of such
termination, but only during the period ending on the earlier of (i) the date
that is 12 months following the date of such termination or (ii) the Expiration
Date. The Award will immediately terminate at the end of such period and any
unexercised Option will cease to be exercisable. (e) Extension of Termination
Date. Notwithstanding anything in this Section 4 to the contrary, if the
exercise of the Award following the termination of the Participant’s Continuous
Service for any reason other than the Participant’s death or Disability or by
the Company or an Affiliate for Cause would violate any applicable federal,
state or local law, then the Award will remain exercisable until the earlier of
(i) the date that is 30 days after the exercise of the Award would no longer
violate any applicable federal, state or local law or (ii) the Expiration Date.
The Award will immediately terminate at the end of such period and any
unexercised Option will cease to be exercisable. (f) Effect of Termination of
Employment on ISO Status. If permitted by this Agreement, any exercise beyond
(i) three months after the date of termination of the Participant’s employment
with the Company and its “subsidiary corporations,” as defined in Code Section
424(f), for any reason other than the Participant’s death or Disability, or (ii)
12 months after the date of termination of the Participant’s employment with the
Company and its subsidiary corporations by reason of the Participant’s death or
Disability, will be treated as an exercise of a Nonqualified Stock Option and
not an ISO.



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt004.jpg]
5. Manner of Exercise (a) Exercise Notice. To exercise this Award, the
Participant (or in the case of exercise after the Participant’s death or
incapacity, the Participant’s legal representative, executor, administrator,
heir or legatee, as the case may be) must deliver to the Administrator a fully
executed stock option exercise notice and agreement in the form attached hereto,
or in any other form as approved by the Administrator (the “Exercise Notice”).
The Exercise Notice must set forth, inter alia, (i) the Participant’s election
to exercise the Award; (ii) the number of Option Shares being purchased; (iii)
any restrictions imposed on the Option Shares; and (iv) any representations,
warranties or agreements regarding the Participant’s investment intent and
access to information as the Company may require to comply with applicable
securities laws. The Award may be exercised by someone other than the
Participant only on submission of documentation reasonably acceptable to the
Administrator verifying that the Person has the legal right to exercise the
Award. (b) Payment. Unless otherwise permitted and under such terms as are
approved by the Administrator in its sole discretion, the entire Exercise Price
must be paid in full by cash or check for an amount equal to the aggregate
Exercise Price for the number of Option Shares being purchased. (c) Tax
Withholding. As a condition to the exercise of the Award, before the issuance of
the Option Shares the Participant must pay or provide for any applicable
federal, state, or local tax withholding obligations of the Company. In addition
to the Company’s right to withhold from any compensation paid to the Participant
by the Company, the Participant may provide for payment of withholding taxes in
full by cash or check or, if permitted by the Administrator, by one or more of
the alternative methods of payment described in the Plan. (d) Issuance of Option
Shares. Subject to the conditions that the Exercise Notice and payment
(including applicable tax withholding) are in form and substance satisfactory to
the Administrator, the Company will issue the Option Shares registered in the
name of the Participant, the Participant’s authorized assignee, or Participant’s
legal representative. The Award will be deemed exercised on the Administrator’s
receipt of the fully executed Exercise Notice accompanied by required payment.
The Company will deliver certificates representing the Option Shares with the
appropriate legends affixed thereto. If the Option Shares are not fully vested,
the Company may hold the certificates in its custody until vested. 6. Compliance
with Laws and Regulations. The exercise of the Award and the issuance and
transfer of Option Shares is subject to the Company’s and Participant’s full
compliance, to the satisfaction of the Company and its counsel, with all
applicable requirements of federal, state, and foreign securities laws and with
all applicable requirements of any securities exchange on which the Common Stock
may be listed at the time of issuance or transfer. The Participant understands
that the Company is under no obligation to register or qualify the Option Shares
with the Securities and Exchange Commission, any state or foreign securities
regulatory authority or any securities exchange to effect compliance. 7.
Disqualifying Disposition of ISO Shares. If the Award is an ISO and the
Participant sells or otherwise disposes of any Option Shares acquired under the
Award on or before the later



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt005.jpg]
of (a) the second anniversary of the Date of Grant or (b) the first anniversary
of the transfer of the Option Shares to the Participant on exercise of the
Award, the Participant must immediately notify the Company in writing of the
disposition. If any such disposition causes Participant to be subject to income
tax withholding by the Company on the income recognized by the Participant, the
Participant must satisfy the withholding obligation by payment in cash or out of
the current wages or other compensation payable to the Participant by the
Company or any Affiliate. 8. Non-Transferability. If the Award is an ISO, it may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Participant
only by the Participant or, in the event of the Participant’s incapacity, by the
Participant’s legal representative. If the Award is a Nonqualified Stock Option,
on the Administrator’s written approval the Award may be transferred by gift or
domestic relations order to a Permitted Transferee in accordance with the Plan.
9. Privileges of Stock Ownership. The Participant will not have any of the
rights of a shareholder with respect to any Option Shares unless and until the
Option Shares are issued to the Participant. 10. Restrictions on Transfer of
Option Shares (a) Securities Law Restrictions. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state or foreign jurisdiction, the Company at its discretion may impose
restrictions on the sale, pledge or other transfer of the Option Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop- transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable to achieve compliance with the
Securities Act, the securities laws of any state or foreign jurisdiction, or any
other law. (b) Consent to Market Standoff. If an underwritten public offering by
the Company of its equity securities occurs, the Participant agrees not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, transfer the economic consequences of ownership, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Option Shares without the prior
written consent of the Company or its underwriters, for such period of time from
and after the effective date of the registration statement as may be requested
by the Company or the underwriters. In order to enforce the Market Standoff, the
Company may impose stop-transfer instructions with respect to the Option Shares
acquired under this Agreement until the end of the applicable standoff period.
If there is any change in the number of outstanding Shares by reason of a stock
split, reverse stock split, stock dividend, recapitalization, combination,
reclassification, dissolution or liquidation of the Company, any corporate
separation or division (including, but not limited to, a split-up, a split-off,
or a spin-off), a merger or consolidation, a reverse merger, or similar
transaction, then any new, substituted, or additional securities which are by
reason of the transaction distributed with respect to any Option Shares subject
to the Market Standoff, or into which the Option Shares thereby become
convertible, will immediately be subject to the Market Standoff.



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt006.jpg]
(c) Administration. Any determination by the Administrator and its counsel in
connection with any of the matters set forth in this Section 10 will be
conclusive and binding on Participant and all other Persons. 11. No Right to
Continued Service. Nothing in this Agreement or the Plan imposes or may be
deemed to impose, by implication or otherwise, any limitation on any right of
the Company and its Affiliates to terminate Participant’s Continuous Service at
any time. 12. General (a) Interpretation. Any dispute regarding the
interpretation of this Agreement must be submitted by the Participant or the
Company to the Administrator for review. The resolution of any dispute by the
Administrator will be final and binding on the Company and Participant. (b)
Entire Agreement. The Plan and the Certificate are incorporated into this
Agreement by reference, and together with this Agreement constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. In the event of a conflict or
inconsistency between the terms and conditions of this Agreement, the
Certificate and the Plan, the Plan will govern. (c) Notices. Any notice required
under this Agreement to be delivered to the Company must be in writing and
addressed to the Secretary of the Company at its principal corporate offices.
Any notice required to be delivered to the Participant must be in writing and
addressed to the Participant at the address indicated on the Certificate or to
such other address as Participant designates in writing to the Company. All
notices will be deemed to have been delivered: (i) on personal delivery, (ii)
five days after deposit in the United States mail by certified or registered
mail (return receipt requested), (iii) two business days after deposit with any
return receipt express courier (prepaid) or (iv) one business day after
transmission by fax. (d) Successors and Assigns. The Company may assign any of
its rights under this Agreement. This Agreement will be binding on and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement is binding on
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns. (e) Governing Law. This Agreement is
governed by and construed in accordance with the laws of the State of Texas
without giving effect to its conflict of law principles. If any provision of
this Agreement is determined by a court of law to be illegal or unenforceable,
then that provision will be enforced to the maximum extent possible and the
other provisions of the Agreement will remain fully effective and enforceable.
13. Receipt and Acceptance. The Participant acknowledges receipt of a copy of
the Plan, the Certificate, this Agreement and the prospectus dated [_________],
2017 covering the Shares reserved for issuance under the Plan. The Participant
has read and understands the terms of the Plan, the Certificate and this
Agreement, and agrees to be bound by their terms and conditions. The Participant
acknowledges that there may be adverse tax consequences on exercise of the Award
or disposition of the Option Shares and that the Participant should consult a
tax advisor before any exercise of the Award or disposition of the Option
Shares.



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt007.jpg]
STOCK OPTION EXERCISE NOTICE  Incentive Stock Option Option Holder:
_________________________  Nonqualified Stock Option Date:
_________________________________ Mannatech, Incorporated 600 S. Royal Lane
Suite 200 Coppell, TX 75019 Attention: [Chief Financial Officer] To whom it may
concern: 1. Option. I was granted an option (the “Option”) to purchase shares of
the common stock (the “Option Shares”) of Mannatech, Incorporated (the
“Company”), under the Company’s 2017 Stock Incentive Plan (the “Plan”), my
Certificate of Stock Option Award (the “Certificate”) and my Stock Option Award
Agreement (the “Award Agreement”) as follows: Award Number:
______________________________ Date of Grant of Award:
______________________________ Number of Option Shares:
______________________________ Exercise Price per Share: $
____________________________ 2. Exercise of Option. I hereby elect to exercise
the Option to purchase the following number of Option Shares, all of which are
vested in accordance with the Certificate and the Award Agreement: Total Option
Shares Purchased: ______________________________ Net Exercise Price: (Option
Shares Purchased x Exercise Price per Share) $ ____________________________ 3.
Payments. I enclose payment in full of the Net Exercise Price for the Option
Shares in the following form or forms, as authorized by the Award Agreement:
Cash: $ ____________________________ Check: $ ____________________________
Other: Contact Administrator 4. Tax Withholding. As a condition of exercise, I
authorize payroll withholding and otherwise will make adequate provision for the
federal, state, local and foreign tax withholding



--------------------------------------------------------------------------------



 
[exhibit103formofstockopt008.jpg]
obligations of the Company, if any, in connection with my exercise of the Option
in one or more of the following forms: Cash: $ ____________________________
Check: $ ____________________________ Other: Contact Administrator 5. Option
Holder Information My address is:
________________________________________________
________________________________________________ My Social Security Number is:
____________________________________ 6. No Detrimental Activity. I hereby
certify that I am in compliance with the terms and conditions of the Plan and
have not engaged in any Detrimental Activity as defined in the Plan. 7. Notice
of Disqualifying Disposition. If the Option is an Incentive Stock Option, I
agree that I will promptly notify [the Chief Financial Officer of] the Company
if I transfer any of the Option Shares within one year from the date of exercise
or within two years of the Option’s Date of Grant. 8. Acknowledgement. I
understand and agree that I am purchasing the Option Shares under the terms of
the Plan, the Certificate and the Award Agreement, copies of which I have
received and read carefully and understand and to all of which I hereby
expressly assent. This agreement will inure to the benefit of and be binding on
my heirs, executors, administrators, successors and assigns. Signed,
__________________________________________ (Signature) Receipt of the above is
hereby acknowledged. Mannatech, Incorporated By: Title: Date:



--------------------------------------------------------------------------------



 